DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 24, as well as the addition of claim 25. Claims 2 – 4, 7 – 9, 15, & 20 – 23 have been cancelled. Claims 1, 5 – 6, 10 – 14, 16 – 19, & 24 – 25 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 – 6, 10 – 14, & 16 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, Applicant’s claims “a content of the plasticizer in the first layer is 30 to 80 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.” However, Applicant’s specification only supports the content of plasticizer (1) in the first layer is 50 to 80 parts with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer (paragraph [0092]). 
There is a reference to plasticizer in an interlayer in the amount of 30 parts by weight or more with respect to 100 parts by weight of resin (paragraph [0004]). However, this latter example in paragraph [0004] of the specification is a discussion of a prior art reference and not Applicant’s invention. Additionally, there is a reference in Applicant’s specification to a content of plasticizer (2) and plasticizer (3) of 10 parts by weight or, and more preferably 24 parts by weight or more, and 30 parts by weight or 
Therefore, Applicant’s specification does not support an interlayer comprising a plasticizer content in the first layer of less than 50 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
Claims 5 – 6, 10 – 14, & 16 – 25 are dependent on claim 1 and therefore also fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 5 – 6, 10 – 13, 16 – 18, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP 2013-006729 A, submitted by Applicant with IDS on 3/19/2020), in view of Hatta et al. (U.S. Patent No. 8,304,082 B2), Morika et al. (US 2011/0229714 A1), and Keller et al. (US 2011/0186042 A1), as evidenced by PCI Mag.
With regard to claim 1, Iwamoto et al. teach laminated glass comprising interlayers of polyvinyl butyral (PVB) (“a polyvinyl acetal resin”) in between two glass plates (paragraph [0069] & [0122]). The interlayer film may contain one or more layers 
Iwamoto et al. teach plasticizer may be contained in layers 1 to 3 (paragraph [0093]). The content of plasticizer in single layer of the interlayer is 40 – 80 parts by weight based on 100 parts by weight of thermoplastic resin (paragraph [0021]), which includes Applicant’s claimed range of 30 – 80 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin.

    PNG
    media_image1.png
    485
    457
    media_image1.png
    Greyscale

Iwamoto et al. do not teach the degree of acetylation of the polyvinyl resin in the first layer is 0.8 to 12.6 mol%.
Hatta et al. teach an interlayer for laminated glass, wherein the interlayer comprising polyvinyl acetal resin, such as polyvinyl butyral, with a degree of acetylation is 0.1 – 15 mol%, and more preferably 0.3 – 14 mol%, which includes Applicant’s claimed range of 0.8 to 12.6 mol%. An acetylation degree of greater than 15 mol% may deteriorate moisture resistance of the interlayer film. An acetylation degree of less than 
Therefore, based on the teachings of Hatta et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to prevent moisture resistance and plasticizer bleed out of the PVB interlayer taught by Iwamoto et al. by using a polyvinyl acetal resin (PVB) with a degree of acetylation in the range of 0.3 – 14 mol%.
Iwamoto et al. teach the interlayer is transparent or opaque colored if colorant is added (paragraph [0128]), but do not explicitly teach the visible light transmittance of the laminated glass is 70 % or greater.
However, Iwamoto et al. teach the laminated glass can be used for windows of buildings or vehicles, such as a windshield or roof glass (moonroof) of a vehicle (paragraph [0131]). 
Morikawa et al. disclose windows for buildings or windshield vehicles (paragraph [0071]) comprising a laminated glass comprising a polyvinyl acetal-based interlayer comprising plasticizer and inorganic filler particles (paragraph [0026]) preferably has a visible light (380 to 780 nm) transmittance of 70% or more (paragraphs [0028] & [0069]) for excellent transparency (paragraph [0030]) and obtaining a heat-shielding effect while allowing visible light to pass (paragraph [0069]).
According to Iwamoto et al., the transparency (visible light transmission) of a film can be optimized by adjusting the amount of plasticizer (paragraphs [0104] – [0105]), the thickness (paragraphs [0125] – [0126]).

Iwamoto et al. do not teach the presence of porous precipitated silica.
Keller et al. teach laminate comprising glass panes and a film between transparent front and a rear covers formed of a glass pane (paragraphs [0021] & [0023]). The film contains polyvinyl acetal, plasticizer, and additives (paragraphs [0021] & [0057]). The film contains additives, such as 0.001 – 15 wt.% precipitated silica based on polyvinyl acetyl (paragraph [0062] & Keller’s claim 17), which influences (improves) the adhesive properties between the glass surfaces and the polyvinyl acetal resin (paragraph [0062]). In other words, Keller et al. teach 0.001 parts by weight to 15 parts by weight precipitated silica per 100 parts by weight polyvinyl acetyl resin. This range overlaps with Applicant’s claimed range of 10 to 50 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin. As evidenced by PCI Mag, precipitated silica is a porous silica and formed by a wet chemistry process.
Therefore, based on the teachings of Keller et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the adhesive properties between the polyvinyl butyl resin of the interlayer and the glass plates by incorporating up to 15 wt.% precipitated silica into the interlayer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 5, Iwamoto et al. teach the content of the hydroxyl group of the polyvinyl acetal resin is 31 mol% or less (paragraph [0020]). 
With regard to claims 6 & 10, Iwamoto et al. teach the interlayer film may contain one or more layers (Iwamato’s claim 1 & “2 – 4” shown in Fig. 3 above), which also contain polyvinyl acetal (“a thermoplastic”) (paragraph [0059]). 
With regard to claim 11, Iwamoto et al. teach the preferred lower limit and upper limit of hydroxyl groups of the polyvinyl acetal of the first layer are 13 mol% and 30 mol%, respectively (paragraph [0058]). The preferred lower limit and upper limit of hydroxyl groups of the polyvinyl acetal of the second layer are 25 mol% and 32 mol%, respectfully (paragraph [0059]). As such, the absolute difference between concentration of hydroxyl groups of the polyvinyl acetal resin in the first layer and the second layer is greater than 1 mol %. 
With regard to claim 12, Iwamoto et al. teach the interlayer film may have three or more layers containing thermoplastic resin (paragraph [0024] & Fig. 3).
With regard to claim 13, Iwamoto et al. teach plasticizer may be contained in layers 1 to 3 (paragraph [0093]). 
With regard to claim 17, as discussed above for claim 1, Iwamoto et al. teach laminated glass comprising interlayers in between two glass plates (paragraph [0069] & [0122]).
claims 16 & 18, Iwamoto et al. teach laminated glass comprising interlayers in between two glass plates (paragraph [0069] & [0122]). When the glass component is a glass plate, the thickness is preferable 1 to 3 (mm) (paragraph [0129]), which overlaps with Applicant’s claimed range of 1 mm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 24, as discussed above, Keller et al. teach 0.001 – 15 wt.% precipitated silica based on polyvinyl acetal. This range overlaps with Applicant’s claimed range of 15 to 50 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin.

Claims 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al., Hatta et al., Morika et al. & Keller et al., as applied to claim 1 above, and further in view of The Handbook of Fillers for Plastics (1987).
Keller et al. do not teach the BET specific surface area of the silica particles in a polyvinyl acetal resin.
The Handbook of Fillers for Plastics teaches silica gel particles have a high BET surface area (m2/g), such as 300 – 1000 (Table 9 – 2), which is attributed to a high internal porosity (pg. 169). This range is above 200 (claim 14) and overlaps with Applicant’s claimed range of 50 to 500 m2/g (claim 19).
Therefore, based on the teachings of The Handbook of Fillers for Plastics, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that porous silica, such as silica gel or the precipitated silica taught by Kelly et al. would have a high BET surface area (m2/g), such as 300 – 1000, due to its being a porous silica.

Claims 1, 5 – 6, 10 – 14, 16 – 19, & 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP 2013-006729 A, submitted by Applicant with IDS on 3/19/2020), in view of Hatta et al. (U.S.  Patent No. 8,304,082 B2), Morika et al. (US 2011/0229714 A1), and Antheunis et al. (U.S. Patent 5,449,560), as evidenced by PCI Mag.
With regard to claim 1, Iwamoto et al. teach laminated glass comprising interlayers of polyvinyl butyral (PVB) (“a polyvinyl acetal resin”) in between two glass plates (paragraph [0069] & [0122]). The interlayer film may contain one or more layers (Iwamato’s claim 1), which also contain polyvinyl acetal (paragraph [0059]). A first layer of the interlayer contains thermoplastic resin, such as polyvinyl acetal (paragraph [0019]) and a plasticizer. The glass transition temperature of first layer is 30°C or less and the glass transition temperature of the second layer exceeds 30°C. As such, the glass transition temperature of the first layer is lower than the glass transition temperature of the second layer (paragraph [0107]). 
Iwamoto et al. teach plasticizer may be contained in layers 1 to 3 (paragraph [0093]). The content of plasticizer in single layer of the interlayer is 40 – 80 parts by weight based on 100 parts by weight of thermoplastic resin (paragraph [0021]), which includes Applicant’s claimed range of 30 – 80 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin.

    PNG
    media_image1.png
    485
    457
    media_image1.png
    Greyscale


Hatta et al. teach an interlayer for laminated glass, wherein the interlayer comprising polyvinyl acetal resin, such as polyvinyl butyral, with a degree of acetylation is 0.1 – 15 mol%, and more preferably 0.3 – 14 mol%, which includes Applicant’s claimed range of 0.8 to 12.6 mol%. An acetylation degree of greater than 15 mol% may deteriorate moisture resistance of the interlayer film. An acetylation degree of less than 0.mol% may result in plasticizer bleed out onto the surface of the interlayer film (Col. 2, Lines 53 – 63).
Therefore, based on the teachings of Hatta et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to prevent moisture resistance and plasticizer bleed out of the PVB interlayer taught by Iwamoto et al. by using a polyvinyl acetal resin (PVB) with a degree of acetylation in the range of 0.3 – 14 mol%.
Iwamoto et al. teach the interlayer is transparent or opaque colored if colorant is added (paragraph [0128]), but do not explicitly teach the visible light transmittance of the laminated glass is 70 % or greater.
However, Iwamoto et al. teach the laminated glass can be used for windows of buildings or vehicles, such as a windshield or roof glass (moonroof) of a vehicle (paragraph [0131]). 
Morikawa et al. disclose windows for buildings or windshield vehicles (paragraph [0071]) comprising a laminated glass comprising a polyvinyl acetal-based interlayer comprising plasticizer and inorganic filler particles (paragraph [0026]) preferably has a 
According to Iwamoto et al., the transparency (visible light transmission) of a film can be optimized by adjusting the amount of plasticizer (paragraphs [0104] – [0105]), the thickness (paragraphs [0125] – [0126]).
Therefore, based on the teachings of Morikawa et al. & Iwamoto et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the amount of plasticizer in the interlayer taught by Iwamoto et al. to achieve visible light transmittance of 70% for obtaining a heat-shielding effect while allowing visible light to pass through the laminate.
Iwamoto et al. do not teach the presence of porous precipitated silica.
Antheunis et al. teach a glass laminate safety glass (Col. 1, Lines 11 – 14) comprising an interlayer composed of organosiloxane binder and a filler, such as precipitated silica treated with siloxane. The filler is present in the amount of at least 1 wt.%, and more preferably 2 – 15 wt. %, based on the total weight of component components A (polydiorganosiloxane), B, C, & D (filler) (Col.7, Lines 6 – 12 & Col. 22, Lines 3 – 6). Fillers, such as precipitated silica, provide fire resistant properties and provides a minimum elastomeric state (E” and loss factor (tan delta)) for dissipating energy and efficient damping (Col. 7, Lines 6 – 12 & Col. 9, Lines 10 - 15). Additionally, the fillers provide impact and fire resistance (Col. 8, Lines 7 – 11). As evidenced by PCI Mag, precipitated silica is a porous silica and formed by a wet chemistry process.

Furthermore, Morikawa et al. teach treatment of inorganic particles with an organosilicon compound (silane coupling agent) is normal for mixing inorganic particles (paragraphs [0050] – [0052]) into polyvinyl acetal binder material used in interlayers for glass laminates (paragraph [0026]).
Therefore, based on the teachings of Antheunis et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate siloxane treated precipitated silica into the polyvinyl acetal-based interlayer film for a glass laminate taught by Iwamoto et al., for providing fire resistance, impact resistance, energy dissipation and damping. 

With regard to claim 5, Iwamoto et al. teach the content of the hydroxyl group of the polyvinyl acetal resin is 31 mol% or less (paragraph [0020]). 
With regard to claims 6 & 10, Iwamoto et al. teach the interlayer film may contain one or more layers (Iwamato’s claim 1 & “2 – 4” shown in Fig. 3 above), which also contain polyvinyl acetal (“a thermoplastic”) (paragraph [0059]). 
claim 11, Iwamoto et al. teach the preferred lower limit and upper limit of hydroxyl groups of the polyvinyl acetal of the first layer are 13 mol% and 30 mol%, respectively (paragraph [0058]). The preferred lower limit and upper limit of hydroxyl groups of the polyvinyl acetal of the second layer are 25 mol% and 32 mol%, respectfully (paragraph [0059]). As such, the absolute difference between concentration of hydroxyl groups of the polyvinyl acetal resin in the first layer and the second layer is greater than 1 mol %. 
With regard to claim 12, Iwamoto et al. teach the interlayer film may have three or more layers containing thermoplastic resin (paragraph [0024] & Fig. 3).
With regard to claim 13, Iwamoto et al. teach plasticizer may be contained in layers 1 to 3 (paragraph [0093]). 
With regard to claims 14 & 19, Antheunis et al. teach the preferred reinforcing silicas are those having a high surface area to weight ratio, such as about 50 to about 500 m2/g (Col. 7, Lines 23 – 26). The precipitated silica prior to agglomeration has a BET surface area of 380 +/- 30 m2/g.
With regard to claim 17, as discussed above for claim 1, Iwamoto et al. teach laminated glass comprising interlayers in between two glass plates (paragraph [0069] & [0122]).
With regard to claims 16 & 18, Iwamoto et al. teach laminated glass comprising interlayers in between two glass plates (paragraph [0069] & [0122]). When the glass component is a glass plate, the thickness is preferable 1 to 3 (mm) (paragraph [0129]), which overlaps with Applicant’s claimed range of 1 mm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 24, as discussed above, Antheunis et al. teach a glass laminate safety glass (Col. 1, Lines 11 – 14) comprising an interlayer composed of organosiloxane binder and a filler, such as precipitated silica treated with siloxane in the amount of at least 1 wt.%, and more preferably 2 – 15 wt. % (Col. 7, Lines 64 – 70).
With regard to claim 25, as discussed above for claim 24, Antheunis et al. teach the precipitation silica is present in the binder material in the amount of at least 1 wt.% (i.e. 1 part by weight or more). Applicant’s claimed range of 20 – 50 parts by weight is within the range of 1 part by weight or more taught by Antheunis et al.

Response to Arguments
Applicant argues, “Independent claim 1 is amended to further clarify the claimed invention. Amended claim 1 now recites, in part:
“(i) wherein a degree of acrylation of the polyvinyl acetal resin in the first layer is 0.8 to 12.6 mol%” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendments (i) claim 1, a new ground(s) of rejection has been made. 

Applicant argues, “Keller is directed toward a film for mirrors for solar thermal plants, which is not the same field of endeavor (e.g. vehicles) as the claimed application (or Iwamoto). Further, Keller is directed toward a high reflecting mirror system including glass panes and a film disposed between a transparent front over and a rear cover, as noted by the Examiner. See Keller, pars. [0005] and [0065]. To the contrary, the present application (and Iwamoto) is directed toward laminated glass with high transparency. See application, par. [0190]. It necessarily flows that the purpose of Keller is in direct contrast with the present application (or Iwamoto), therefore is not reasonably pertinent to the present application and is thus not analogous art” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. A field of endeavor is not limited to the intended use of the article. 
See MPEP 2141.01.II.
the court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973) (The structural similarities and functional overlap between the structural gratings shown by one reference and the shoe scrapers of the type shown by another reference were readily apparent, and therefore the arts to which the reference patents belonged were reasonably pertinent to the art with which appellant’s invention dealt (pedestrian floor gratings). 

Like Applicant’s claimed invention, Keller et al. specifically teaches transparent front and back covers, such as glass, whereby a polyvinyl acetal resin comprising plasticizer and inorganic particles, such as silica, whereby the polyvinyl acetal resin joins said front and back glass covers (paragraph [0066]). Therefore, Applicant’s claimed invention and the references of the prior art teach said similarities in structure. 
With regard to function, Keller et al. teach the reflective properties of the mirror is the direct result of a reflective layer deposited on an outer surface of one of the glass cover layers (paragraph [0068]). The function of a polyvinyl butyral interlayer between the front and back glass covers of Keller et al. is the same as the PVB layer taught by Applicant’s specification and Iwamoto et al., regardless of the reflective layer applied to the external surface of one of the glass layers taught by Keller et al.
Additionally, Keller et al. teach the presence of the precipitated silica in the polyvinyl acetal film improves the adhesion of the polyvinyl acetal film and the adjacent  glass surfaces. The presence of a reflective layer on the external surface of one of the glass sheets would not alter the function of the precipitated silica for improving the adhesion of the polyvinyl acetal film to the internal surface of the glass sheets taught by Keller.

Applicant argues, “The Applicant has additionally provided Table A below to more clearly demonstrate and compare the taught range of PVA, plasticizer, and silica, together with the unexpected results of the glass transition temperature and transmittance. In Table A below, N/A stands for detailed contents or value not disclosed and X stands for composition does not include or not mentioned at all” (Remarks, Pg. 9).

    PNG
    media_image2.png
    319
    717
    media_image2.png
    Greyscale

EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, the prior art teaches overlapping content ranges for all components of the interlayer claimed by Applicant. A showing of unexpected results for claimed ranges requires a showing a criticality for achieving the claimed properties (i.e. glass transition temperature and transmittance). To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.06(d).II.

Applicant argues, “Even though 15 wt% of silica may fall into the claimed range in above limitation (iv), Keller does not provide any example that actually uses porous and precipitated silica, or any example proving a relationship between using porous and precipitated silica and improved bending rigidity or glass transition temperature as required in limitation (v)” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that none of the cited reference explicitly teach a relationship between the presence of porous precipitated silica in a polyvinyl acetal resin, glass transition temperature, and bending rigidity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Applicant argues, “Examples 25, 28, and 43 in the present application, as non-limiting examples, clearly demonstrate the effect and improved performance of such composition where the resulting composition is associated with a glass transition temperature that less than 20°C and a transmittance that is greater than 70%. Applicant respectfully asserts that none of the cited references recognize, teach, or suggest the relationship between using porous and precipitated silica, in the presently claimed range, and the related improved performance of the claim interlayer film” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that none of the cited MPEP 2112.

Applicant argues, “However, Antheunis relates to room-temperature curable silicone composition including polyhydrogenorganosiloxane. See Antheunis, ll. 61 – 63 at col. 4. Antheunis only discloses polyvinyl acetal in discussion of alternative binders used in autoclave processes. However, Antheunis does not disclose or suggest any example comprising polyvinyl acetal or its combination with precipitated silica” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Antheunis discloses polyvinyl acetal in various places throughout the disclosure. The first reference to polyvinyl acetals describes autoclave processes (Col. 1, Line 45). However, Antheunis suggests polyvinyl acetal is also known in the art as an alternative tough interlayer binder (Col. 3, 11 – 17).
Second, a prior art reference is not limited to disclosed examples. MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Applicant argues, “Moreover, Applicant respectfully asserts that the addition of precipitated silica to a polyhydrogenorganosiloxane film taught by Antheunis cannot reasonably map to a polyvinyl acetal-based interlayer film of Iwamoto. Therefore, one seeking to improve the polyvinyl acetal-based interlayer film of Iwamoto would not be motivated to modify the film in way taught by Antheunis, as Antheunis does not relate to goal of Iwamoto, or the improved properties (i.e. bending rigidity) of the present disclosure” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Antheunis teaches both polyvinyl acetal based interlayers and silicone (polyorganosiloxane) based interlayers experience large displacements during the impact process, contributing strongly to the absorbed energy (Col. 3, Lines 11 – 17). Fillers, such as precipitated silica, provides energy dissipation and damping to the silicone interlayer (Col. 8, Lines 7 – 11). When considering the teachings of the reference in its entirety, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate precipitated silica particles into a polyvinyl acetal based interlayer to achieve similar energy dissipation and damping benefits.
Second, as discussed above, in response to applicant's argument that none of the cited reference explicitly teach a relationship between the presence of porous precipitated silica and bending rigidity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Applicant argues, “Antheunis only discloses the content of precipitated silica in the filler material, which is not the content of precipitated silica in the composition of the film” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Antheunis teaches the filler is present in the amount of 2 – 15 wt. % based on the total weight of component components A through D (Col. 22, Lines 3 – 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781